

116 HR 1333 IH: No Drilling in Our Backyards Act
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1333IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Ms. Barragán introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Mineral Leasing Act to create a buffer in between oil and gas drilling operations and
			 homes, businesses, schools, and other buildings that require special
			 protection, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Drilling in Our Backyards Act. 2.Buffer from oil and gas drilling operationsThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by—
 (1)redesignating section 44 as section 45; and (2)inserting after section 44 the following:
				
 45.Buffer from oil and gas drilling operationsThe Secretary of the Interior may not issue a permit for any oil and gas drilling operation that is located within 1,500 feet from a home, business, school, or other building that requires special protection, as determined by the Secretary..
			